Exhibit 10.22 EMPLOYMENT CONTRACT (exact english translation, the original french version prevails) between SwisslNSO SA, C/o BDO Visura,Biopôle, Route de la Corniche, 1066 Epalinges, Switzerland (the Employer) And Mr. PAUL DE BELAY, Chemin du Croset, 8,1180 Rolle, Switzerland (the Associate) It is agreed between parties above mentioned: 1. POSITION The Associate works as Sales - Marketing Manager of SwisslNSO full time, directly subordinated to the CEO. 2. START DATE The contract starts on November 9th, 2009, and cancels any prior arrangement which could have been concluded between the employer and the associate before this date. 3. DURATION The contract is valid for un unlimited period 4. PROBATION PERIOD Trial period is three months, with 2 weeks notice period for both parties. 5. FINANCIAL PACKAGE The annual salary is CHF 250’ 000.-, payable in 12 monthly installments, at the latest the before last day of every month. It is subjected to deductions for AVS, unemployment insurance, and the part of old age pension LRGALLY attributable to the associate. Moreover, at the end of every year, starting from the end of trial period, the associate can obtain a bonus corresponding to 0-50 % of the above annual salary, corresponding to 80 to 130 % of the total budgeted business turnover as well as a bonus from 0 to 10 % of the above annual salary, corresponding to personal objectives defined by the CEO at the beginning of the year and 1 This bonus cannot and will not in the future be considered as a vested right for the associate and it is not part of the salary. In case of termination of the contract by one of the parties, this bonus will be owed pro rata temporis only in case termination happens after September 30th. From January 1st, 2011, the Associate will be eligible to earn company shares through a stock options plan to be defined, 6. WORK LOCATION The position is based at the Company’s headquarters in Switzerland, but the Associate is expected to spend a large portion of his time travelling internationally. 7. VACATION The Associate has the right to 20 days of annual leave, besides official bank holidays. 8. INSURANCE The Associate is covered for the duration in his contract for following risks, fully paid by the Employer: • Shortfall of benefits (APG) • Professional and non-professional accidents (LM). 9. VEHICLE The Employer shall provide the Associate with a function car and pay all the expenses related thereto, in accordance with company policy. 10. CONFIDENTIALITY The Associate hereby agrees to retain any confidential information received or obtained during his activity for the Employer, and not to disclose any such information in any way to the benefit of any third party or for its own. This obligation shall be and remain in force during and after the termination of this employment contract, unless the contrary interest of the Employer or a legal duty to disclose. 11. INTELLECTUAL PROPERTY The Associate agrees to inform the Employer of any invention it shall conceive, alone or jointly with others, within the course of the work for which the Associate has been hired, and to hand over, without any retribution, all the rights and patent claims related to any such invention to the Employer. 12. TERMINATION OF CONTRACT A notice of termination of the present contract is subjected to a six (6)-month time limit after the probation period. 13. ADDITIONAL CLAUSES The Swiss law is applicable. Any subject matter that is not expressly foreseen within the present agreement shall be settled in accordance with the articles 319 et seq. of the Swiss federal Code of obligations. 2 14. LITIGATIONS Any dispute between the Employer and the Associate shall be submitted to the exclusive general jurisdiction of the courts of the place of residence of the Company. Original contract in French signed in two copies on October 10th, 2009 This exact English translation signed in two copies on April 14th, 1010 The Associate The Employer 3
